DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-7 are rejected under 35 U.S.C. 112(b).
Claims 1-5 are rejected under 35 U.S.C. 103.
Claims 6 and 7 are objected to.
Claims 8-9 and 11-12 are allowed.
Claim 10 is canceled.
Claims 11-12 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.
Response to Arguments
Applicant’s claim amendment to claim 1 overcome the 35 U.S.C. 112(b) rejection of claims 1-7 previously made; however, the claim amendment to claim 1 also creates a new 35 U.S.C. 112(b) issue. 
Applicant's arguments filed on 09/29/2020 have been fully considered but they are not persuasive.
Applicant argues that tuning the resonant frequency is the opposite of detuning the resonant frequency and Li does not disclose or suggest detuning the frequency of the detection circuit so that the frequency does not correspond to the resonant frequency; and there is no disclosure or suggestion in Li or Seale of detuning the oscillation frequency of an oscillation circuit such that it is different thatn the resonant frequency of the oscillation circuit.
It is respectfully disagreed as applicant does not claim the detuning of oscillation frequency is with respect to a particular frequency at a particular time. In prior art reference Li, as resonance frequency is changed from its old or present resonance frequency to its old or targeted resonance frequency and oscillation frequency is changed accordingly; and the tuning of oscillation frequency is with respect to a new or targeted resonance frequency, that is the detuning of oscillation frequency is with respect to its old or present resonance frequency.
It is also not clear on when the oscillation frequency becomes different than a resonant frequency of the oscillation circuit; therefore, the oscillation frequency could be different than the resonant frequency before, during or after the detuning steps. When there is a change and/or adjustment in the oscillation frequency, there is a difference between the oscillation frequency and the resonant frequency.
Therefore,  Li does teach detuning, at least once, an oscillation frequency during the integration such that the oscillation frequency is different than a resonant frequency of the oscillation circuit (e.g. figures 1-3, paragraphs [0019] and [0022], [0024], detection circuit 104 connected to both resonation control circuit 106 and integration circuit 108 as shown in figure 3, when switch 115 is connected to detection coil L1, the resonant .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is amended to recited the claim limitations “detuning, at least once, the oscillation frequency during the integration such that the oscillation frequency is different than a resonant frequency of the oscillation circuit”; and it is not 
Regarding claims 2-7, they are also rejected because they depend on all claim limitations of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0041233), and further in view of Seale et al. (US 6,208,497).
Regarding claim 1, Li teaches a method for determining a sensor coil inductance of an eddy current sensor using an LC oscillator circuit (e.g. figures 1-3, paragraphs [0018]-[0019], [0022] and [0031] , detection circuit 104 detects eddy current having detection coil L1 and capacitors C4 and D3), the method comprising:
detuning, at least once, an oscillation frequency during the integration such that the oscillation frequency is different than a resonant frequency of the oscillation circuit 
wherein the LC oscillator circuit includes the eddy current sensor such that the sensor coil inductance of the eddy current sensor (e.g. figures 1-3, detection circuit 104 includes detection coil L1 has coil inductance), and an internal resistance of the eddy current sensor are each properties of the LC oscillator circuit (e.g. figures 1-3, the detection circuit 104 has an internal resistance because inductor such as the detection coil L1 and/or electrical wiring has inherent natural resistance component as supported by prior art reference Sun et al. (US 2016/0054153)).
However, Li is silent with regard to determining the sensor coil inductance via integration, as a function of an oscillation frequency and a resonance capacitance of the LC oscillator circuit, and the LC oscillator circuit includes a resonance capacitor having the resonance capacitance.
Seale teaches determining a sensor coil inductance via integration, as a function of an oscillation frequency and a resonance capacitance of a LC oscillator circuit that 
L = 1/(ω2C), where ω = 2f in equation 19b; 
where in column 19: lines 15-40,
setting L(dI/dt) = n(dΦ/dt) and integrating with respect to time yields 
I*L = nΦ that is 
L = nΦ / I; rearrange Xeff = µonAI/Φ in equation 38 in column 30: line 18 to get 
Φ = µonAI/Xeff, and Xeff = µon2A ω2C equation 19d in column 22: line 53, substitute Xeff to get  
Φ = µonAI/( µon2A ω2C) which is a function of oscillation frequency f and resonance capacitance C; 
that is Φ = I/(n ω2C), and substitute Φ in L = nΦ / I to get L = (nI/(n ω2C)) / I which is L = 1/(ω2C); 
therefore, determining L via integration with respect to time, as a function of oscillation frequency f and resonance capacitance C, also as described in column 3: lines 8-20, the resonance capacitance is the capacitance of a resonance capacitor in LC resonator circuit according to equation 19c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Li by applying the teaching of Seale to explicitly include determining the sensor coil inductance via integration, as a function of an oscillation frequency and a resonance capacitance of the LC oscillator circuit, and the LC oscillator circuit includes a resonance capacitor having 
Regarding claim 2, combination of Li and Seale teaches further comprising:
changing, at least once, the resonance capacitance for detuning the oscillation frequency (e.g. Li, figure 2, paragraph [0020], variable capacitor D3).
Regarding claim 3, combination of Li and Seale teaches further comprising:
increasing, at least once by a predefinable value, the resonance capacitance (e.g. Li, figure 2, paragraph [0020], a predetermined amount of capacitance of the variable capacitor is determined first before varying the variable capacitor D3).
Regarding claim 4, combination of Li and Seale teaches further comprising: increasing continuously the resonance capacitance (e.g. Li, figure 2, paragraph [0020] capacitance continue to continue to increase as voltage across L2 continue to drop).
Regarding claim 5, combination of Li and Seale teaches further comprising: increasing the resonance capacitance by additionally connecting at least one additional capacitor (e.g. Li, figure 2, adding capacitor C4).
Allowable Subject Matter
Claims 8-9 and 11-12 are allowed because claim 8 incorporated allowable subject matter previously objected to, so is its dependent claim 9, and claims 11-12 are written to incorporated allowable subject matters preciously objected to.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 U.S.C. 112(b) rejection of its independent claim 1 is properly overcome without broadening the scope of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858